--------------------------------------------------------------------------------

Exhibit 10.34
 
CERTIFICATE OF AMENDMENT
 
OF
 
CERTIFICATE OF DESIGNATION OF
 
SERIES D PREFERRED STOCK
 
OF
 
LATTICE INCORPORATED
 
Series D Convertible Preferred Stock
 


Pursuant to Section 151(g) of the Delaware General Corporation Law, Lattice
Incorporated, a Delaware corporation (the “Corporation”), does hereby certify as
follows:


 
1.
Having obtained the consent of the holders of seventy-five percent (75%) of the
outstanding shares of Series D Preferred Stock, the following resolutions were
duly adopted by the Board of Directors of the Corporation on April 12, 2011.



RESOLVED, that the Certificate of Designation of Series D Convertible Preferred
Stock of the Corporation, filed with the Delaware Secretary of State on February
10, 2011 (the “Certificate”), shall be amended by amending and restating the
following sections of Exhibit A to the Certificate:


“Purchase Agreement” means the Securities Purchase Agreements dated for
execution as of February 11, 2011, and March 28, 2011, relating to the issuance
of the Company’s Series D Preferred Stock, as amended, modified or supplemented
from time to time in accordance with its terms, a copy of which is on file at
the principal offices of the Company.


Section 2. Designation, Amount and Par Value. The series of preferred stock, par
value $.01 per share (“Preferred Stock”) consisting of six hundred thirty six
thousand four hundred (636,400) shares shall be designated as the Company’s
Series D Convertible Preferred Stock (the “Series D Preferred Stock”) and the
number of shares so designated shall be (which shall not be subject to increase
without the consent of all of the holders of 75% of the then outstanding shares
of Series D Preferred Stock (each a “Holder” and collectively, the “Holders”)).
In the event of the conversion of shares of Series D Preferred Stock into this
Company’s Common Stock, pursuant to Section 6 hereof, or in the event that the
Company shall otherwise acquire and cancel
 
 
 

--------------------------------------------------------------------------------

 
 
any shares of Series D Preferred Stock, the shares of Series D Preferred Stock
so converted or otherwise acquired and canceled shall have the status of
authorized but unissued shares of preferred stock, without designation as to
series until such stock is once more designated as part of a particular Series
by the Company’s Board of Directors. In addition, if the Company shall not issue
the maximum number of shares of Series D Preferred Stock, the Company may, from
time to time, by resolution of the Board of Directors and the approval of the
holders of a majority of the outstanding shares of Series D Preferred Stock,
reduce the number of shares of Series D Preferred Stock authorized, provided,
that no such reduction shall reduce the number of authorized shares to a number
which is less than the number of shares of Series D Preferred Stock then issued
or reserved for issuance. The number of shares by which the Series D Preferred
Stock is reduced shall have the status of authorized but unissued shares of
Preferred Stock, without designation as to series, until such stock is once more
designated as part of a particular Series by the Company’s Board of Directors.
The Board of Directors shall cause to be filed with the Secretary of State of
the State of Delaware such certificate as shall be necessary to reflect any
reduction in the number of shares constituting the Series D Preferred Stock. The
Series D Preferred Stock shall be senior to the Series B Redeemable Preferred
Stock (“Series B Preferred Stock”) upon voluntary or involuntary liquidation,
dissolution or winding up. The Company may pay the dividends and redemption
price to the holders of the Series B Preferred Stock as provided in the
statement of designations relating to the Series B Preferred Stock, except that,
in the event of a liquidation, dissolution or winding up, the rights of the
holders of the Series B Preferred Stock shall be junior to the rights of the
holders of the Series D Preferred Stock.


IN WITNESS WHEREOF, Lattice Incorporated has caused this certificate to be
signed by the president this 12th day of April, 2011.
 

 
 
 
By:
 /s/ Joe Noto       Name: Joseph Noto       Title: Chief Financial officer  